Title: To John Adams from Thomas Dawes, 9 August 1798
From: Dawes, Thomas
To: Adams, John



Sir
Boston 9th August 1798

I have been informed in a respectful tho’ not official manner that the President of the United States had appointed me one of the Commissioners for Assessing the Direct Tax. Could any thing induce me to accept the appointment it would be the consideration of its coming from the most elevated citizen of my country and from a character whom I hope to be indulged in saying I have venerated for thirty years. But I am restained from accepting this appointment by circumstances of Age and by those engagements the recital of which would be uninteresting to a person so highly occupied as your Excellency must be at this period. I had intended, Sir, to wait personally upon you: but have considered the probability of your being much pressed with company so soon after your return: and as my son Judge Dawes, has offered to be the bearer of this written expression of my mind,  I hope that it will be recieved as not less respectful than my own personal attendance upon your Excellency which I am inclined to defer until a season of your greater leisure
I am with all due respect and esteem Your / Excellency’s obliged and obedient Servant

Thos Dawes